BARNARD, P. J.
It was proven on the trial that the plaintiff, in 1877, took out a policy of life insurance on Ms own Hfe, payable on his death to Mary Bohleber, Ms wife, and on her death to *392the plaintiff. Presumably the plaintiff paid the quarterly premiums to the Equitable Life Insurance Society, which company issued the policy, up to the fall of 1889. On the 14th of December in that year the plaintiff and his wife assigned the policy to the defendant Charles Schmidt. Schmidt, on the 28th of March, 1892, assigned the policy to the defendant Waelden. The title to the assignment to Schmidt was qualified by the words, “as interest may appear.” These are common words, and have a definite meaning. It is a part of a transaction thus limited that the assignee can recover no more than he, as between the parties, has advanced upon the policy; and the plaintiff, the remainder. Mussey v. Insurance Co., 14 N. Y. 79; Pitney v. Insurance Co., 65 N. Y. 6. With this fact in the case, the plaintiff was entitled to an accounting, and, upon payment of what was due, to a reassignment. His complaint was one to redeem, and the defendant Schmidt claimed the assignment was for a full and valuable consideration. This was an evasive issue. The plaintiff’s case was stated clearly: That the assignment was made when the parties insured were very poor; that the plaintiff lived with defendant, and worked for him; and that the assignment was made upon Schmidt’s promise to pay the premiums, and keep the policy alive. Of course, this was a good consideratiofi, but it only secured the assignee for his payments under the assignment, and an answer that the assignment was for an adequate consideration fell short of what was required. The plaintiff had a right, therefore, when he proved the assignment, qualified by the words that the assignee was to hold the policy for all interests, to assume his own proven by the policy, and to call on the assignee Schmidt for proof of his interest, so that he could repay all which Schmidt had paid on the faith and security of the assignment. Elsberg v. Sewards, (Sup.) 21 N. Y. Supp. 12. The subsequent assignment of the policy to the defendant Waelden is of no importance. Schmidt could only sell what he had to sell, and Waelden took his title subject to the plaintiff’s right to redeem, if he made out a case to redeem. The judgment should be reversed, and a new trial granted; costs to abide event. All concur.